Deny Writ and Opinion Filed October 23, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01351-CV

   IN RE JASON R. SCHUH, M.D. AND NORTHSTAR ANESTHESIA, P.A., Relators

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01461-C

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                  Opinion by Justice FitzGerald
        Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its oral rulings of September 25, 2014 regarding discovery of net worth

documents. Relators contend that the discovery allowed is overly broad. The facts and issues

are well-known to the parties so we do not recount them here. For the reasons set forth in the

Court’s opinion in In re David D. Kim, No. 05-14-01344-CV (Tex. App.—Dallas October 23,

2014, orig. proceeding), which involves the same trial court hearing and orders, we DENY the

petition.




141351F.P05
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE